Mr. Justice McBride delivered the opinion of the court. 2. Negligence, § 216*-—when instruction on negligence as modified invades province of jury. In a personal injury action based on the defendant’s negligence, it is erroneous for the court to substitute the word “may” for “should” in the defendant’s instruction, reciting the negligence charged in the declaration, seeking to confine the negligence to that alleged and charging the jury that unless the negligence was of the character so described and alleged in the declaration they should find "the defendant not guilty, inasmuch as by such modification the discretion of the jury was substituted for their duty. 3. Death, § 73*—when instruction erroneous as not limiting damages to pecuniary damages resulting from death. An instruction in an action for causing the death of the plaintiff’s intestate, that the plaintiff is entitled to recover “for the exclusive benefit of the widow and next of kin of the deceased, such damages as the jury may believe from the evidence the said widow and next of kin have sustained by reason of said death, not to exceed in all, however, the sum of ten thousand dollars,” is erroneous in not limiting the damages to the pecuniary damages resulting from the death.